UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1589


WILLIAM LESLIE BARRETT, SR.,

                Plaintiff - Appellant,

          v.

USA-Social Security; KATHLEEN SEBELIUS; USA/Eric Holder,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-cv-00469-BO)


Submitted:   September 24, 2013          Decided:   September 26, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William L. Barrett, Appellant Pro Se. Edward D. Gray, Assistant
United States Attorney, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William     Leslie     Barrett,       Sr.,      appeals        the    district

court’s orders dismissing his civil complaint for failure to

state a claim and denying his motion for reconsideration.                                On

appeal,    we   confine      our   review    to   the       issues    raised       in   the

Appellant’s brief.           See 4th Cir. R. 34(b).                Because Barrett’s

informal brief does not challenge the basis for the district

court’s disposition, Barrett has forfeited appellate review of

the   court’s   orders.        Accordingly,       we     affirm      for    the    reasons

stated by the district court.                Barrett v. United States, No.

5:10-cv-00469-BO (E.D.N.C. Feb. 20, 2013; Apr. 24, 2013).                                We

dispense    with      oral    argument      because         the    facts     and    legal

contentions     are   adequately     presented         in    the   materials        before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                         2